Case 1:18-cv-00155-SOM-WRP Document 466 Filed 04/27/21 Page 1 of 29       PageID #:
                                  11743



  David R. Johanson       (pro hac vice)
  Douglas A. Rubel        (pro hac vice)
  HAWKINS PARNELL & YOUNG, LLP
  1776 Second Street
  Napa, California 94559
  Telephone: (707) 299-2470
  Facsimile: (707) 581-1704
  Email: djohanson@hpylaw.com

  William M. Harstad       (8942)
  CARLSMITH BALL LLP
  1001 Bishop Street, Suite 2100
  Honolulu, HI 96813
  Telephone: (808) 523-2500
  Facsimile: (808) 523-0842
  Email: wharstad@carlsmith.com

  Attorneys for
  BRIAN J. BOWERS and DEXTER C. KUBOTA

                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF HAWAII

  MARTIN J. WALSH, Secretary of Labor,     Civil No. 1:18-cv-155-SOM-WRP
  United States Department of Labor,
                                           BRIAN J. BOWERS’ AND DEXTER
               Plaintiff,                  C. KUBOTA’S MOTION IN
                                           LIMINE NO. 7: MOTION TO
         vs.                               EXCLUDE THE EXPERT
                                           TESTIMONY OF PLAINTIFF’S
  SHARON L. HERITAGE, as successor to      EXPERT MARK JOHNSON;
  Nicholas L. Saakvitne, Deceased, et      MEMORANDUM OF LAW IN
  al.,                                     SUPPORT THEREOF
               Defendants.

        Brian J. Bowers and Dexter C. Kubota (“Mr. Bowers and Mr. Kubota”)

  bring this Motion in Limine No. 7 (this “Motion”) to move this Court to exercise
Case 1:18-cv-00155-SOM-WRP Document 466 Filed 04/27/21 Page 2 of 29          PageID #:
                                  11744



  its gatekeeping function and exclude the designated expert testimony of the

  Secretary of Labor‘s (the “Secretary’s”) prudence expert witness, Mark Johnson,

  because his testimony does not satisfy the standards of admissibility under Federal

  Rule of Evidence 702.

        In support of this Motion, Mr. Bowers and Mr. Kubota submit the

  accompanying Memorandum of Law, and supporting declaration with exhibits

  essential for this Court’s determination of this Motion.

  DATED: Honolulu, Hawai’i, April 27, 2021.

                                         /s/ David R. Johanson
                                         DAVID R. JOHANSON
                                         DOUGLAS A. RUBEL
                                         WILLIAM M. HARSTAD

                                         Attorneys for Defendants
                                         BRIAN J. BOWERS AND DEXTER C. KUBOTA




                                            2
Case 1:18-cv-00155-SOM-WRP Document 466 Filed 04/27/21 Page 3 of 29                                               PageID #:
                                  11745



                                               TABLE OF CONTENTS


  I. Background ......................................................................................................... 5

  II. Legal Standard .................................................................................................... 8

     A. Johnson Lacks the Necessary Qualifications to Render Opinions in this
        Case Because He has No Experience with ESOPs Other than as an
        Expert for the Secretary.................................................................................10
        1. Johnson’s Educational Background. .......................................................... 11
        2. Johnson’s Prior ERISA Experience. .......................................................... 12
        3. ERISA Benefits Consulting, Inc. ............................................................... 13
     B. Even if Johnson Is Admitted to Address Prudence Issues, his Valuation
        Opinions Must be Excluded ..........................................................................18
     C. Johnson Failed to Adequately Review the Discovery Record ......................18
     D. Johnson’s Opinions are Impermissible Legal Conclusions and Such
        Opinions Do Not Make Any Fact More or Less Probable. ...........................20
  III. Conclusion......................................................................................................... 26




                                                               i
Case 1:18-cv-00155-SOM-WRP Document 466 Filed 04/27/21 Page 4 of 29                                    PageID #:
                                  11746



                                        TABLE OF AUTHORITIES


  Cases

  Askanase v. Fatjo, 130 F.3d 657 (5th Cir. 1999).................................................... 20

  Avila v. Willits Environmental Remediation Trust,
    633 F.3d 828 (9th Cir. 2011) ......................................................................... 15, 16

  BNY Mellon, N.A. v. Affordable Holdings, Inc.,
   No. 09-cv-226, 2011 WL 2746301 (N.D. Miss. July 12, 2011) ......................... 19

  Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993) ........... passim

  Envy Hawaii LLC v. Volvo Car USA LLC,
   No. 17-cv-00040 HG-RT, 2019 U.S. Dist. LEXIS 206319 .................................. 8

  Estate of Barabin v. Asten Johnson, Inc., 740 F.3d 457 (9th Cir. 2014) .................. 8

  Estate of Sowell v. United States, 198 F.3d 169 (5th Cir. 1999) ............................ 20

  Gen. Elec. Co. v. Joiner, 522 U.S. 136 (1997) ......................................................... 9

  General Electric Co. v. Joiner,
   522 U.S. 136, 146, 118 S. Ct. 512, 139 L. Ed. 2d 508 (1997) ............................ 25

  Greene v. Drobocky,
   No. 1:12-cv-00078-TBR, 2014 WL 3955288 (W.D. Ky. Aug. 13, 2014) .......... 21

  Guidroz-Brault v. Missouri Pac. RR. Co., 254 F.3d 825 (9th Cir. 2001)................. 9

  Halbach v. Great-West Life & Annuity Ins. Co.,
   No. 4:05-cv-02399 ERW, 2007 WL 2108454 (E.D. Mo. July 18, 2007) ........... 21

  In re Touch Am. Holdings, Inc., ERISA Litig.,
    No. 02-cv-106-BU-SHE, 2007 WL 4790799 (D. Mont. Feb. 1, 2007) .............. 21

  Johnson v. Evangelical Lutheran Church in Am.,
    No. 11-00023 MJD, 2013 WL 1249151 (D. Minn. Mar. 26, 2013) ................... 20

  Kumho Tire Co. v. Carmichael, 526 U.S. 137 (1999) .......................................... 7, 8

                                                        ii
Case 1:18-cv-00155-SOM-WRP Document 466 Filed 04/27/21 Page 5 of 29                                           PageID #:
                                  11747




  Nalbandian v. Lockheed Martin Corp.,
   No. 10-CV-1242-LHK, 2011 WL 3881473 (N.D. Cal. Sept. 1, 2011) ............... 21

  Perez v. Mueller,
    No. 13-C-1302, 2014 WL 2050606 (E.D. Wis. May 19, 2014)...................... 5, 14

  Pledger v. Reliance Trust Co.,
    No. 1:15-cv-4444-MHC, 2019 U.S. Dist. LEXIS 45668
    (N.D. Ga. Feb. 25, 2019) ..................................................................................... 22

  Powell v. Tosh, 942 F. Supp. 2d 678 (W.D. Ky 2013) ........................................... 10

  Ralston v. Smith & Nephew Richards, Inc., 275 F.3d 965 (10th Cir. 2001) .......... 15

  Rengifo v. Hartford Life & Acc. Ins. Co.,
    No. 8:09-cv-1725-T-17MAP, 2010 WL 5253137
    (M.D. Fla. Dec. 13, 2010) ................................................................................... 21

  Salas v. Carpenter, 980 F.2d 299 (5th Cir. 1992) .................................................. 20

  Scalia v. Reliance Trust Co.,
    No. 17-cv-4540, 2021 U.S. Dist. LEXIS 38705
    (D. Minn. Mar. 2, 2021) .......................................................................... 14, 15, 22

  Stewart Title Insurance Company v. Credit Suisse,
    No. 1:11-cv-227-BLW, 2015 U.S. Dist. LEXIS 91493
    (D. Idaho July 13, 2015) ............................................................................... 15, 16

  Trevino v. Gates, 99 F.3d 911 (9th Cir. 1996).......................................................... 9

  United States v. Hook, 195 F.3d 299 (7th Cir. 1999) ............................................. 24

  Walsh v. Principal Life Ins. Co., 266 F.R.D. 232 (S.D. Iowa 2010) ...................... 21


  Statutes

  29 U.S.C. § 1104(a)(1)(B) ................................................................................ 22, 23

  29 U.S.C. § 1108(e) ................................................................................................ 12



                                                            iii
Case 1:18-cv-00155-SOM-WRP Document 466 Filed 04/27/21 Page 6 of 29                                             PageID #:
                                  11748



  Rules

  Fed. R. Evid. 402 .................................................................................................... 19

  Fed. R. Evid. 702 ........................................................................................ 7, 8, 9, 19

  Fed. R. Evid. 704(a)................................................................................................ 19

  Treatises

  4 Jack B. Weinstein & Margaret A. Berger, Weinstein’s Federal Evidence
    § 702.02[3] (2001) ................................................................................................ 8




                                                             iv
Case 1:18-cv-00155-SOM-WRP Document 466 Filed 04/27/21 Page 7 of 29         PageID #:
                                  11749




       MEMORANDUM OF LAW IN SUPPORT OF BRIAN J. BOWERS’ AND DEXTER C.
       KUBOTA’S MOTION IN LIMINE NO. 7: MOTION TO EXCLUDE THE EXPERT
          TESTIMONY OF PLAINTIFFS’ EXPERT WITNESS MARK JOHNSON

         Brian J. Bowers and Dexter C. Kubota submit the following Memorandum

  of Law in Support of their Motion in Limine No. 7: Motion to Exclude the Expert

  Testimony of the Secretary’s expert Mark Johnson (“Johnson”).



  I.     Background

         The Secretary hired Johnson of ERISA Benefits Consulting, Inc.

  (“Johnson”) to offer “opinions on whether or not the decision of the B+KC ESOP’s

  independent fiduciary and sole trustee, Nicholas L. Saakvitne (“Saakvitne”) to

  have the B+KC ESOP purchase 100% of the B+KC common stock, on December

  14, 2012 (the “ESOP Transaction”), was prudent under ERISA and to rebut the

  expert reports of Gregory K. Brown, Mr. Bowers’ and Mr. Kubota’s prudence

  expert, and Howard L. Kaplan, the prudence expert for the ‘Saakvitne Defendants’

  (Sharon L. Heritage and Nicholas L. Saakvitne, A Law Corporation)”.

         Johnson’s testimony and reports, however, will not aid this Court in making

  such a determination. Johnson does not have sufficient education, training or

  experience to provide expert testimony regarding ESOPs or the prudence of ESOP

  fiduciaries. He has never been a fiduciary of an ESOP. Deposition Transcript of

  Mark Johnson, February 4, 2021 (“Johnson Transcript”) at 20:21-22, attached as


                                          5
Case 1:18-cv-00155-SOM-WRP Document 466 Filed 04/27/21 Page 8 of 29          PageID #:
                                  11750



  Exhibit “1” to the accompanying Declaration of David R. Johanson (“Johanson

  Dec.”).1 He has never advised an ESOP plan sponsor in implementing as ESOP.

  Id., at 20:24-21:1. He has never advised as ERISA fiduciary in deciding to enter

  into an ESOP stock purchase agreement. Id., 19:9-10. He has never served as an

  advisor to any particular ESOP transaction. Id., 22:6-8. He has never participated

  in or advised on a transaction regarding what constitutes prudence in an ESOP

  transactional matter. Id., 23:4-9. Johnson has never been involved in a transaction

  where shares of company stock were sold to an ESOP trust. Id., 19:9-11; 23:4-9.

  Johnson has no experience that would allow him to testify as what the duties are of

  directors or independent trustees in connection with such a sale. Id. Johnson has

  no knowledge of the process that is followed when stock is sold to an ESOP. Id.

  Johnson purports to render an opinion as to the propriety of a control premium in

  valuing the shares of Bowers + Kubota Consulting, Inc. (“B+KC”), however, he

  has never been involved in a transaction that required him to understand whether a

  plan has acquired control of a company. Id. at 23:4-9.



  1
    All references to the Johnson Transcript herein are included in Exhibit 1 to the
  Johanson Declaration. Because Johnson refused to answer most questions without
  referring to his reports (which are not proposed exhibits herein) and to present a
  fuller picture of Johnson’s background and testimony, attached as Exhibits “2” and
  “3” is a copy of the relevant excerpts of Johnson’s deposition transcripts in Perez
  v. Mueller, No. 2:13-cv-1302 (E.D. Wis.) (“Perez Transcript”) and Scalia v.
  Reliance Trust Co., No. 0:17-cv-4540 (D. Minn.) (“Reliance Transcript”),
  respectively.


                                           6
Case 1:18-cv-00155-SOM-WRP Document 466 Filed 04/27/21 Page 9 of 29             PageID #:
                                  11751



        Moreover, Johnson testified that he has no knowledge of industry standards

  of care followed by ESOP fiduciaries in 2012 when the B+KC ESOP transaction at

  issue took place. In fact, Johnson testified that he does not think that industry

  standards are even relevant. Id. at 161:1-3; see also Reliance Dep. at 85:1-5. He

  does not conduct any research on whether it was typical for companies to hire an

  independent trustee for such situations. See Reliance Dep., at 91:7-24. Johnson

  does not believe that “industry practice” is relevant to his opinions, and he does not

  believe that industry practice is a factor in determining whether a fiduciary has

  acted with the prudence that a prudent person acting in a like capacity and familiar

  with such matters would use. See id. at 140:13-141:21. Johnson’s opinion,

  therefore, goes only to his personal opinion of prudence as of today, not to industry

  standards, or the prevailing standard at the time, and his opinion goes to the

  ultimate legal question and infringes upon the role of this Court. Johnson purports

  to provide the legal standard with respect to prudence and then opines, based upon

  an inadequate review of the discovery record, that Mr. Saakvitne was not prudent

  in his conduct as the independent fiduciary and trustee of the Bowers + Kubota

  Consulting, Inc. Employee Stock Ownership Plan and Trust (the “ESOP” or the

  “B+KC ESOP”), and that Mr. Bowers and Mr. Kubota were not “prudent” in their

  ERISA fiduciary monitoring duties as appointing members of the B+KC board of

  directors.



                                            7
Case 1:18-cv-00155-SOM-WRP Document 466 Filed 04/27/21 Page 10 of 29           PageID #:
                                  11752



        Johnson is a professional witness. His only employment is to provide expert

  testimony. His testimony has been partially or completely excluded in at least

  seven prior cases as reviewed below. This Court should join those courts in

  excluding Johnson’s testimony.



  II.   Legal Standard

        Federal Rule of Evidence (“FRE”) 702 provides that:

        A witness who is qualified as an expert by knowledge, skill,
        experience, training, or education may testify in the form of an
        opinion or otherwise if:

        (a) the expert’s scientific, technical, or other specialized knowledge
        will help the trier of fact to understand the evidence or to determine a
        fact in issue;

        (b) the testimony is based on sufficient facts or data;

        (c) the testimony is the product of reliable principles and methods;
        and

        (d) the expert has reliably applied the principles and methods to the
        facts of the case.

  FRE 702. FRE 702 has been amended in response to Daubert v. Merrell Dow

  Pharmaceuticals, Inc., 509 U.S. 579 (1993), and in response to the many cases

  applying Daubert, including Kumho Tire Co. v. Carmichael, 526 U.S. 137 (1999).

  In Daubert, the Court charged trial judges with the responsibility of acting as

  gatekeepers to exclude unreliable expert testimony, and the Court in Kumho




                                            8
Case 1:18-cv-00155-SOM-WRP Document 466 Filed 04/27/21 Page 11 of 29               PageID #:
                                  11753



  clarified that this gatekeeper function applies to all expert testimony, not just

  testimony based in science. See Kumho, 526 U.S. at 155-156. These standards

  were summarized recently in Envy Hawaii LLC v. Volvo Car USA LLC, No. 17-cv-

  00040 HG-RT, 2019 U.S. Dist. LEXIS 206319 (D. Haw. Nov. 26, 2019):

         The Ninth Circuit Court of Appeals has explained that expert
         testimony is relevant if the evidence logically advances a material
         aspect of the party’s case. Estate of Barabin v. Asten Johnson, Inc.,
         740 F.3d 457, 463-64 (9th Cir. 2014). The Court considers if an
         expert’s testimony has a reliable basis in the knowledge and
         experience of the relevant discipline. Kumho, 526 U.S. at 149.

  Id. at *3-4.

         The proposed expert testimony must satisfy three prerequisites in order to be

  admitted under FRE 702. 4 Jack B. Weinstein & Margaret A. Berger, Weinstein’s

  Federal Evidence § 702.02[3] (2001). First, evidence based on scientific, technical,

  or other specialized knowledge must be useful to the finder of fact in deciding the

  ultimate issue of fact. Id. This is the basic rule of relevancy. Second, the proposed

  witness must be qualified to assist the finder of fact. Id. Third, “the proposed

  evidence must be reliable or trustworthy in an evidentiary sense, so that, if the

  finder of fact accepts it as true, it provides the assistance the finder of fact requires

  . . . .” Id.; see also Daubert, 509 U.S. at 591.

         The basis for the third prerequisite lies in the recent amendment of Rule 702,

  which adds the following language to the former rule: “(1) the testimony is based

  upon sufficient facts or data, (2) the testimony is the product of reliable principles


                                             9
Case 1:18-cv-00155-SOM-WRP Document 466 Filed 04/27/21 Page 12 of 29          PageID #:
                                  11754



  and methods, and (3) the witness has applied the principles and methods reliably to

  the facts of the case.” Fed. R. Evid. 702. The language of the amendment codifies

  Daubert and its progeny. Id., Comm. Note.

        Expert testimony should be excluded where (i) there is “no factual basis for

  the assumption” upon which the expert bases his or her analysis, Guidroz-Brault v.

  Missouri Pac. RR. Co., 254 F.3d 825, 830 (9th Cir. 2001), or (ii) where the

  “foundational facts establishing relevancy ... are not sufficiently established”,

  Trevino v. Gates, 99 F.3d 911, 922 (9th Cir. 1996). A court should not admit

  opinion evidence “that is connected to existing data only by the ipse dixit of the

  expert.” Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997).


        A.    Johnson Lacks the Necessary Qualifications to Render Opinions
              in this Case Because He Has No Experience with ESOPs Other
              Than as an Expert for the Secretary

        Johnson’s lack of involvement with closely-held companies dealing with

  ESOP matters clearly demonstrates that his opinions are not relevant to this case.

  He has no educational background or ERISA experience in ESOP transactions and

  his sole experience in ESOP matters has been as an expert for the Secretary in this

  case and in two other ESOP cases. See Johnson Report at Exhibit II (CV), attached

  to the accompanying Declaration of David R Johanson (“Johanson Dec.”) as Ex.




                                          10
Case 1:18-cv-00155-SOM-WRP Document 466 Filed 04/27/21 Page 13 of 29            PageID #:
                                  11755



  42; see generally Johnson Dep.; Reliance Dep. at 176-177. Johnson does not

  consider himself an ESOP expert on what elements give an ESOP control of a

  company, Reliance Dep. at 235, yet provides an opinion as to whether the ESOP

  obtained control. In reality, he has no expertise with respect to ESOPs whatsoever.

  See, e.g., Powell v. Tosh, 942 F. Supp. 2d 678, 709 (W.D. Ky 2013) (“Card’s

  admitted lack of expertise in relation to this opinion unquestionably requires

  exclusion under Rule 702 and Daubert.”). This admission of Johnson’s lack of

  qualifications alone merits the basis for his exclusion as an expert in this dispute.

  Johnson is, therefore, accordingly not qualified to assist this Court in deciding the

  ultimate issues of fact in this case.


               1.     Johnson’s Educational Background.

        Johnson has no formal training concerning ESOPs. Johnson received a

  bachelor’s degree in history in 1971. Johnson Report at Exhibit II (CV). He

  received an M.A. in mass communication and a Ph.D. in communication studies in

  1973 and 1976, respectively. Id. Johnson received a law degree in 1983. Id.;

  Johnson Dep. at 14:11-12.

        Johnson did not recall receiving any training during any of his coursework

  regarding the subject of ESOPs. Johnson testified that he attends a program


  2
    All references to the Johnson Report herein are provided in Exhibit 4 of the
  Johanson Dec.

                                           11
Case 1:18-cv-00155-SOM-WRP Document 466 Filed 04/27/21 Page 14 of 29           PageID #:
                                  11756



  sponsored by the Southwest Benefits Association, the Internal Revenue Service

  (the “IRS”) and the U.S. Department of Labor (the “DOL”), at which there are

  presentations regarding ESOPs. Johnson Dep. at 10:8-23.


              2.     Johnson’s Prior ERISA Experience.

        Johnson’s corporate career did not involve any involvement with either

  ESOPs or ESOP transactions. It involved employment at Southwestern Bell

  Corporation and American Airlines, where he had experience administering

  ERISA benefits plans. He worked at Southwestern Bell Corporation as an attorney

  from 1983 to 1987. Johnson Report at Exhibit II (CV). From 1987 to 2003,

  Johnson was employed at American Airlines in a variety of roles, including

  Benefits Compliance Counsel and Managing Director of Benefits Compliance &

  Pensions. Id. American Airlines did not have an ESOP while Johnson worked

  there. Id. One of Johnson’s responsibilities at American Airlines was to participate

  in annual plan valuations, but these did not involve the valuation of company

  stock. Id. In summary, from the time of his graduation from law school in 1983

  until he started his own consulting company, ERISA Benefits Consulting, Inc.

  (“EBC”) in 2003, Johnson had no experience with ESOPs or ESOP transactions.

  Johnson did address non-ESOP retirement plans that were governed by ERISA

  during his tenure at Southwestern Bell Corporation and American Airlines. He also

  worked with medical and group insurance plans governed by ERISA during his



                                          12
Case 1:18-cv-00155-SOM-WRP Document 466 Filed 04/27/21 Page 15 of 29          PageID #:
                                  11757



  employment. While the general legal standards regarding fiduciary responsibility

  under ERISA apply to all types of employee benefit plans, including ESOPs,

  Johnson’s opinions as an expert do not address these legal standards but rather

  factual opinions. He has no experience with factual issues arising with respect to

  ESOPs other as an expert witness for a single client, the Secretary. Johnson has no

  experience with the specialized fiduciary responsibility standards under ERISA

  that supplement the general legal standards regarding fiduciary responsibility,

  including the central standard relevant to this case regarding the mandate that an

  ESOP trustee cannot acquire shares of company stock for an ESOP for greater than

  adequate consideration. ERISA Section 408(e), 29 U.S.C. § 1108(e). See generally

  Johnson Dep.; Reliance Dep.; Perez Dep.


              3.     ERISA Benefits Consulting, Inc.

        Johnson founded EBC in 2003. He is the only person affiliated with EBC

  and has no employees or other people working with him. Johnson Dep., 61:25-

  62:1. EBC is a one-person consulting company, and a good share of that consulting

  work involves expert testimony. Johnson Dep., 62:22-63:5.

        Johnson’s experience at EBC includes “[b]enefits, pension and 401(k) expert

  testimony & consulting, professional education, advice and research on benefit

  plan design, operation, interpretation and compliance, litigation support, labor

  relations.” Johnson Report, at Exhibit II (CV). Essentially, Johnson is a


                                          13
Case 1:18-cv-00155-SOM-WRP Document 466 Filed 04/27/21 Page 16 of 29           PageID #:
                                  11758



  professional witness.

        Johnson’s lack of experience and familiarity with ESOPs did not materially

  change after he started EBC. Johnson has never been involved in any transactions

  in which an ESOP plan or trust has purchased shares of company stock. Johnson

  Transcript at 19:9-11, 20:24-21:1, 22:6-8, 23:4-9. He is not a member of any of

  the professional ESOP organizations that virtually every professional involved in

  the ESOP community joins, such as The ESOP Association and The National

  Center for Employee Ownership. Id. at 9:10-10:3. Johnson lists numerous

  publications that he has authored, all of which are published on an online forum

  called HGExperts.com. Johnson Report at Exhibit II, pp. 3-8. None are published

  in a trade publication, academic journal, or professional association publication,

  and none have been peer reviewed.

        Out of approximately 120 articles authored by Johnson that are listed on his

  CV, only four mention ESOPs. Only one of these discusses ESOPs in any depth:

  Supreme Court to Hear ERISA Case on Moench Presumption of Prudence, which

  discusses the U.S. Supreme Court case Fifth Third Bancorp v. Dudenhoeffer. The

  other three articles only mention ESOPs tangentially. Johnson has never

  contributed to any scholarly journals and he has never been asked to review any

  ERISA-related articles or journals. Johnson Report at Exhibit II, pp. 3-8.

        Johnson was deposed in two previous cases involving an ESOP, Perez v.




                                           14
Case 1:18-cv-00155-SOM-WRP Document 466 Filed 04/27/21 Page 17 of 29           PageID #:
                                  11759



  Mueller and Scalia v. Reliance Trust Co. Both involved the sale of company stock

  to an ESOP, and, like in this case, the Secretary retained Johnson both of these

  cases. Both of these cases, like this case, were brought by the Secretary alleging

  that a purchase of the stock by an ESOP was for more than fair market value.

  Perez v. Mueller, No. 13-C-1302, 2014 WL 2050606 at *1 (E.D. Wis. May 19,

  2014); Scalia v. Reliance Trust Co., No. 17-cv-4540, 2021 U.S. Dist. LEXIS

  38705 (D. Minn. Mar. 21, 2021). The Mueller court did not address whether

  Johnson was qualified to testify as an expert in an ESOP case before the case

  settled. Johnson was deposed in Reliance Trust (the case is set for trial in

  September 2021). In Reliance Trust, Johnson’s opinions were challenged “on the

  grounds that he: (1) lacks the necessary qualifications to testify as to the duty of

  prudence of ESOP fiduciaries; (2) failed to adequately review the evidentiary

  record; (3) offers opinions that embrace the ultimate issue in this case and thus

  invade the province of the Court; (4) fails to identify the correct standard for

  evaluating prudence; and (5) failed to identify the correct standard for evaluating

  the Directors' duty to monitor Reliance. Reliance Trust, 2021 U.S. Dist. LEXIS

  38705 at *16. The Court rejected this challenge. Id. at *18. The only other case

  involving ESOPs in which Johnson was involved was the In re Enron Corporate

  Securities Derivative & ERISA Litigation, in which he did not testify at all and was

  not qualified as an expert. Johnson’s CV includes a section on “Featured Cases”.



                                          15
Case 1:18-cv-00155-SOM-WRP Document 466 Filed 04/27/21 Page 18 of 29            PageID #:
                                  11760



  Johnson Report at Exhibit II (CV). None of those cases, other than Mueller,

  Reliance Trust and In re Enron, involve ESOPs. The conclusion of the District

  Court in Reliance Trust was in error, and should not be followed by this Court.

        The Court in Reliance Trust viewed Dr. Johnson as qualified by experience,

  stating:

        Defendants contend that Johnson is unqualified to render an expert
        opinion in this case because he has no—or at most, very limited—
        professional experience with ESOPs. ... Specifically, Defendants note
        that Johnson’s only prior professional experience relating to ESOPs
        specifically was supplying expert testimony in one prior case. (Id.)
        The DOL responds that the same standard of prudence applies to all
        ERISA fiduciaries, including ESOP fiduciaries, and so Johnson's
        professional experience makes him well qualified to offer opinions in
        this case. ... The Court agrees with DOL and finds that Johnson’s
        education, training, and experience are sufficient to qualify him as an
        expert in this case.

  Id. at *16-17. Such an approach is contrary to the approach taken by the Ninth

  Circuit and would allow any medical doctor to testify on any medical issue, any

  scientist to testify on any scientific issue and any engineer to testify on any

  engineering issue. The Ninth Circuit has cautioned about the limitations of the

  general rule that lack of specialization goes to the weight, not admissibility, of an

  expert opinion, stating that “lack of specialization may go to weight only ‘as long

  as an expert stays within the reasonable confines of his subject area’”. Avila v.

  Willits Environmental Remediation Trust, 633 F.3d 828, 839 (9th Cir. 2011) (citing

  Ralston v. Smith & Nephew Richards, Inc., 275 F.3d 965, 969-70 (10th Cir. 2001).




                                           16
Case 1:18-cv-00155-SOM-WRP Document 466 Filed 04/27/21 Page 19 of 29             PageID #:
                                  11761



        The application of Avila’s holding in Stewart Title Insurance Company v.

  Credit Suisse, No. 1:11-cv-227-BLW, 2015 U.S. Dist. LEXIS 91493 (D. Idaho

  July 13, 2015), bears great similarity to the current case. In Stewart Title, an expert

  was proposed who, like Johnson, was an attorney with many years of experience.

  The court stated:

        Thompson is an attorney with over 30 years of experience who has,
        over the last decade, spent about 80% of his time on insurance
        coverage and bad faith issues. See Thompson Deposition (Dkt. No.
        279-2) at pp. 10-11. He works primarily on issues arising with auto,
        health, property and casualty insurance policies. Id. at p. 11. He has
        consulted “on a couple of title insurance cases by attorneys in other
        firms” who inquired about “general concepts of insurance law.” Id. at
        p. 15. But he has never represented any party to a title insurance bad
        faith case, has never represented an insured seeking coverage or
        benefits under a title insurance policy, and has never published or
        presented any material concerning title insurance. Id. He admits that
        title insurance is “not part of my regular practice.” Id. at p. 10-11.

        Nevertheless, Thompson testified that he is qualified to give expert
        opinions on title insurance industry practices and standards. See
        Thompson Deposition (Dkt. No. 279-2) at p. 16. The Court disagrees.
        Thompson has no experience in the title insurance industry with either
        its practices or standards. Stewart Title argues that any differences
        between title insurance and general insurance go the weight of
        Thompson's opinions not to their admissibility. But Avila requires
        that the expert stay within the bounds of his expertise. Thompson
        cannot testify as to title insurance industry practices and standards
        because he has no experience with them. The Court will therefore
        exclude any testimony from Thompson regarding title insurance
        industry practices and standards.

  Id. at *28. Like the expert in Stewart Title, Avila, 633 F.3d 828, 839, compels the

  conclusion that Johnson is not within the bounds of his expertise in testifying



                                            17
Case 1:18-cv-00155-SOM-WRP Document 466 Filed 04/27/21 Page 20 of 29              PageID #:
                                  11762



  regarding ESOP transactions. His non-ESOP experience in ERISA does not permit

  him to testimony as the ESOP transaction practices and standards because he has

  no experience with them.


        B.     Even if Johnson Is Admitted to Address Prudence Issues, his
               Valuation Opinions Must be Excluded

        Johnson has no experience or expertise as a valuation expert. Johnson

  Transcript at 22:16-18. Nevertheless, he has attempted to opine regarding a series

  of valuation issues that he is not qualified to address, including whether a control

  premium is appropriate or not (Johnson Report at 2, 17), whether the ESOP

  obtained control of B+KC upon the purchase of 100% of its shares of company

  stock (id. at 8-10), whether ERISA requires that a full appraisal report be provided

  at the time of a transaction as opposed to a fair market value opinion letter (id. at 1,

  13, 18),3 and the use of accrual method accounting in an appraisal process (id. at 2,

  17, 18). At a minimum, this Court must exclude these opinions that are outside the

  bounds of any expertise of Johnson.


        C.     Johnson Failed to Adequately Review the Discovery Record

        Johnson’s report set forth a series of conclusory opinions, without discovery

  record citation, that have no basis in the facts that he states that he has reviewed.

  Johnson Report at 18-19. Johnson fails entirely to connect the facts that he has
  3
    Contrast with Reliance, where Johnson testified that a fairness opinion would be
  relevant to his opinion. Reliance Dep. at 115:15-19.


                                            18
Case 1:18-cv-00155-SOM-WRP Document 466 Filed 04/27/21 Page 21 of 29           PageID #:
                                  11763



  reviewed to his conclusory opinions. Furthermore, Johnson’s report relies

  extensively on the Nicholas L. Saakvitne, November 21, 2017, administrative

  deposition transcript that Mr. Bowers and Mr. Kubota have requested be excluded

  from evidence in their Motion in Limine No. 2 [Dkt. 419]. Johnson purports to

  reference the preliminary non-binding indication of interest issued by URS to

  B+KC as presenting a purchase price of $15 million when even the Secretary’s

  purported valuation expert (Steven J. Sherman) describes the URS indication of

  interest as in the range of $20-24 million. See excerpts from Rebuttal Expert

  Report of Steven J. Sherman, dated December 18, 2020, at p. 15 n.27 and n.29,

  attached to the Johanson Dec. as Ex. 6

         Johnson’s failure to adequately review the discovery record and to

  substitute a biased and careless conclusion is clearly evidenced by the five places

  in his initial report that he opines that Saakvitne bid against himself. See Johnson

  Report at pp. 2, 15, 16, 18 and 19. Johnson even emphasizes in bold face type this

  alleged lack of prudence by Saakvitne, suggesting this to be of critical importance

  to his views. Id. at p. 2, 16 and 19. Indeed, Johnson’s statements regarding

  Saakvitne bidding against himself parrot the allegations in paragraphs 24-28 of the

  Complaint that fail to recognize the differences in the time zones that Saakvitne

  and Bowers were in at the time of the ESOP transaction negotiations in December

  of 2012. [Dkt. 1 at ¶¶ 24-28.] Johnson’s deposition testimony confirms his



                                           19
Case 1:18-cv-00155-SOM-WRP Document 466 Filed 04/27/21 Page 22 of 29              PageID #:
                                  11764



  inadequate review of the negotiation process.        Johnson Dep. at 167:1-170:12.

  Johnson either engaged in the same misreading of the time stamps of the relevant

  e-mails and offer and counteroffers that occurred in the Secretary’s drafting of the

  Complaint or simply relied solely on the Complaint for his record facts. The

  record is undisputed that Saakvitne was in California (Pacific time) and Mr.

  Bowers was in Hawai’i (a significant time difference) at the time of the B+KC

  ESOP purchase negotiations and that the negotiations progressed without

  Saakvitne negotiating against himself. Id. Irrespective of whether this Court

  views this error as evidence of an inadequate review or of bias by Johnson, it is

  clear that Johnson does not provide this Court with the necessary degree of

  reliability for his testimony to be of assistance to this Court in making the ultimate

  legal determinations in this case.


        D.     Johnson’s Opinions are Impermissible Legal Conclusions and
               Such Opinions Do Not Make Any Fact More or Less Probable.

        Under Daubert and FRE 402, Johnson’s reports and proposed testimony

  must be relevant to be admissible. Expert testimony is “relevant if it helps the trier

  of fact to understand the evidence or to determine a fact at issue.” Fed. R. Evid.

  702 (emphasis added). Neither FRE 702 nor FRE 704(a) allows an expert to offer

  legal conclusions. Legal conclusions from experts are inadmissible because they

  do not help the trier of fact. In utilizing their discretion, the Court must ensure that




                                            20
Case 1:18-cv-00155-SOM-WRP Document 466 Filed 04/27/21 Page 23 of 29            PageID #:
                                  11765



  an expert does not testify as to the governing law of the case. As stated in BNY

  Mellon, N.A. v. Affordable Holdings, Inc., No. 09-cv-226, 2011 WL 2746301 at *1

  (N.D. Miss. July 12, 2011):

        Federal Courts have consistently held that legal opinions are not a
        proper subject of expert testimony because they do not assist the trier
        of fact in understanding the evidence, instead merely telling the trier
        of fact what result to reach. Estate of Sowell v. United States, 198
        F.3d 169, 171-72 (5th Cir. 1999) (forbidding expert testimony as to
        whether a fiduciary was “acting reasonably”); Askanase v. Fatjo, 130
        F.3d 657, 672-73 (5th Cir. 1999) (holding that the trial court properly
        excluded expert legal opinions as to whether defendants breached
        various fiduciary duties); Salas v. Carpenter, 980 F.2d 299, 305 (5th
        Cir. 1992) (noting that expert testimony must bring to the trier of facts
        more than the lawyers can offer in argument). Lawyers experts
        cannot opine as to what law governs an issue.

        The Courts are clear that legal conclusions provided by experts are not

  admissible nor are they relevant. Daubert, 509 U.S. at 587. In this case, Johnson’s

  proposed testimony and reports are inadmissible because they offer legal

  conclusions.

        Johnson’s testimony has been partially or completely excluded in at least

  seven cases because the court concluded that it would not be helpful to the

  factfinder. The repeated rejection of Johnson’s testimony by a series of different

  federal district courts citing generally uniform reasons for his exclusion presents a

  clear warning signal to this Court to scrutinize the admissibility of his opinions.

  See Johnson v. Evangelical Lutheran Church in Am., No. 11-00023 MJD, 2013

  WL 1249151, at *5 (D. Minn. Mar. 26, 2013) (Johnson’s report was “not helpful to


                                           21
Case 1:18-cv-00155-SOM-WRP Document 466 Filed 04/27/21 Page 24 of 29          PageID #:
                                  11766



  the Court because it consists solely of inappropriate plan interpretation and legal

  conclusions” and “fails to identify or apply any methodology.”). See also Greene

  v. Drobocky, No. 1:12-cv-00078-TBR, 2014 WL 3955288, at *3 (W.D. Ky. Aug.

  13, 2014) (excluding the “vast majority” of Johnson’s testimony and opinions

  because they were “legal conclusions” as to “whether Defendants’ purported

  actions are violations of ERISA”); Nalbandian v. Lockheed Martin Corp., No. 10-

  cv-1242-LHK, 2011 WL 3881473, at *5 (N.D. Cal. Sept. 1, 2011) (declining to

  rely on Johnson’s report because it was “largely limited to a review the [sic]

  factual record and legal conclusions regarding interpretation of the Plan,

  functioning at best as supplemental briefing for the Plaintiffs”); Rengifo v.

  Hartford Life & Acc. Ins. Co., No. 8:09-cv-1725-T-17MAP, 2010 WL 5253137, at

  *9 (M.D. Fla. Dec. 13, 2010) (declining to consider Johnson’s affidavit because it

  consisted of legal conclusions); Walsh v. Principal Life Ins. Co., 266 F.R.D. 232,

  238 (S.D. Iowa 2010) (finding that the report was “riddled with legal conclusions”

  and determining that it would “parse Johnson’s expert report and his deposition

  testimony, disregarding all conclusory legal statements while considering the

  underlying observations and reasoning”); Halbach v. Great-West Life & Annuity

  Ins. Co., No. 4:05-cv-02399 ERW, 2007 WL 2108454, at *4 (E.D. Mo. July 18,

  2007) (excluding Johnson’s testimony and report based on a finding that expert

  testimony was not needed to explain the ordinary meaning of the terms of the plan




                                          22
Case 1:18-cv-00155-SOM-WRP Document 466 Filed 04/27/21 Page 25 of 29           PageID #:
                                  11767



  at issue); and In re Touch Am. Holdings, Inc., ERISA Litig., No. 02-cv-106-BU-

  SHE, 2007 WL 4790799, at *1 (D. Mont. Feb. 1, 2007) (summarily granting

  motion to strike Johnson’s report and testimony). Cf. Scalia v. Reliance Trust Co.,

  No. 17-cv-4540, 2021 U.S. Dist. LEXIS 38705 (D. Minn. Mar. 2, 2021)

  (concluding that the Johnson opinions were not legal conclusions).

        The Reliance Trust opinion denying the motion to disqualify Johnson cited

  to Pledger v. Reliance Trust Co., No. 1:15-cv-4444-MHC, 2019 U.S. Dist. LEXIS

  45668, at *29 (N.D. Ga. Feb. 25, 2019) (“No doubt Defendants will illustrate to the

  Court ... how [the expert’s] best practices differ from alleged industry practice.

  These purported flaws, however, do not make [the expert] opinion inadmissible.”).

  Because in this case Johnson has affirmatively stated in this case that he does not

  think that industry standards are even relevant (Johnson Rebuttal Report at 2),

  Johnson’s opinions do not satisfy the standards found in Reliance Trust to be

  merely flawed but admissible. This Court should hold Johnson’s opinions to be

  inadmissible.

         ERISA provides that an ERISA fiduciary “shall discharge his duties …

  solely in the interest of the participants and beneficiaries” and must act “with the

  care, skill, prudence and diligence under the circumstances then prevailing that a

  prudent man acting in a like capacity and familiar with such matters would use in




                                          23
Case 1:18-cv-00155-SOM-WRP Document 466 Filed 04/27/21 Page 26 of 29          PageID #:
                                  11768



  the conduct of an enterprise of a like character with the like aims”. ERISA Section

  404, 29 U.S.C. § 1104(a)(1)(B).

        Under ERISA § 1104(a)(1)(B), a fiduciary must act with “care, skill and

  prudence … then prevailing that a prudent man acting in a like capacity and

  familiar with such matters would use”. Id. Acting contrary to the prudence

  standards would be a breach of such ERISA fiduciary duties under ERISA Section

  1104(a)(1)(B). In his reports, Johnson states that the process followed by Mr.

  Bowers and Mr. Kubota with respect to their ERISA fiduciary monitoring

  responsibilities was flawed and not procedurally prudent. See Johnson Report, at

  18-19. Yet, in deposition, Johnson relied solely upon his reports and refused to

  answer questions. For example, when asked, “do you have any opinions whether

  Mr. Bowers violated ERISA at all”, Johnson replied, “I don’t offer legal opinions

  and I would have to read my report. It’s –– my views on that issue are stated in my

  report”.   See Johnson Dep. 68:6-11.     In his initial report, however, Johnson

  provides a legal opinion: “[f]ocusing on the process and what was known or

  knowable on December 14, 2012 the decision to have the B+K ESOP purchase

  100% ownership of B+K Consulting for $40 million was not prudent”. Johnson

  Report at p. 8. Johnson believes that Mr. Bowers and Mr. Kubota breached their

  ERISA fiduciary duties because, according to him, they breached their prudence




                                          24
Case 1:18-cv-00155-SOM-WRP Document 466 Filed 04/27/21 Page 27 of 29           PageID #:
                                  11769



  obligation as a fiduciary and failed to monitor Saakvitne and to question certain of

  Saakvitne’s actions. Id. at pp. 18-19.

        Johnson’s opinions regarding Mr. Bowers’ and Mr. Kubota’s alleged

  violation of prudence, however, require an application of the undisputed facts to

  the law.   Johnson’s testimony and reports espouse his opinions regarding the

  applicable law. See Bona v. Barasch, 2003 U.S. Dist. LEXIS 8760. In Bona, the

  Court excluded an ERISA expert’s testimony because it “simply offers a legal

  opinion” as to whether certain documents “constitute per se violations of ERISA”.

  Id. Because Johnson’s testimony offers a legal opinion as to whether certain

  documents purport to establish that Mr. Bowers and Mr. Kubota violated the

  prudence standard required by ERISA, it is likewise inadmissible.         See, e.g.,

  United States v. Hook, 195 F.3d 299 (7th Cir. 1999) (stating that ERISA expert

  testimony that a plan was not governed by ERISA was properly excluded).

        Indeed, Johnson’s interpretation of the relevant law, his application of the

  facts provided to him by Plaintiff’s counsel and his conclusions as to Mr. Bowers’

  and Mr. Kubota’s alleged breach of fiduciary status and compliance with ERISA

  do nothing more than, “tell the trier of fact how to decide the ultimate issue”.

  Indeed, Johnson’s report veers into issues not even before this Court. Johnson

  contends that Mr. Bowers and Mr. Kubota did not properly vet Mr. Saakvitne

  (Johnson Report, at 18, Section iv, ¶ 1), whereas the Secretary’s Complaint does



                                           25
Case 1:18-cv-00155-SOM-WRP Document 466 Filed 04/27/21 Page 28 of 29                PageID #:
                                  11770



  not assert that such vetting violated ERISA. Expert testimony must be sufficiently

  tied to the facts of case that it will aid the trier of fact in resolving factual dispute.

  Daubert, 509 U.S. at 592-93.

         The mere fact that Johnson states that his method is valid simply because it

  comes from his years of experience does not require this Court to admit opinion

  evidence based on Johnson’s methodology. General Electric Co. v. Joiner, 522

  U.S. 136, 146, 118 S. Ct. 512, 139 L. Ed. 2d 508 (1997) (stating that “nothing in

  either Daubert or the Federal Rules of Evidence requires a district court to admit

  opinion evidence that is connected to exiting data only by the unproven statements

  of an expert”).



  III.   Conclusion

         Johnson’s testimony is not helpful to this Court and does not satisfy the

  standards of admissibility under FRE 702.

         WHEREFORE, Mr. Bowers and Mr. Kubota respectfully request that this

  Court to grant their Motion in Limine No. 7: Motion to Exclude the Testimony of

  Mark Johnson, and prohibit him from offering expert testimony in this case.




                                             26
Case 1:18-cv-00155-SOM-WRP Document 466 Filed 04/27/21 Page 29 of 29   PageID #:
                                  11771



  DATED: Honolulu, Hawai’i, April 27, 2021.

                                    /s/ David R. Johanson
                                    DAVID R. JOHANSON
                                    DOUGLAS A. RUBEL
                                    WILLIAM M. HARSTAD

                                    Attorneys for Defendants
                                    BRIAN J. BOWERS AND DEXTER C. KUBOTA




                                      27
